Citation Nr: 0815329	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-30 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the RO 
in St. Paul, Minnesota, which in pertinent part denied 
service connection for low back and neck disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

The veteran claims that he has current low back and neck 
conditions as a result of injuries he sustained during 
service in Vietnam and Korea.  There is evidence of current 
spine problems.  Concerning an incident that took place in 
Vietnam, the veteran reports that he was struck in the right 
lower back by a large tire and knocked to the ground.  In 
regard to his service in Korea, the veteran contends that he 
was attacked and knocked unconscious during a riot that broke 
out at Camp Kaiser following Martin Luther King, Jr's 
assassination.  

Service medical records reveal that, while in Vietnam, the 
veteran was treated in April 1970 for burns and abrasions on 
the right side of his back and in August 1970 for a 2-inch 
long laceration along his mid-right scalp.  The Board notes 
that while the service medical records appear to be somewhat 
consistent with the veteran's contentions that he suffered an 
injury in Vietnam, they are silent regarding any injuries 
sustained from the personal assault incident in Korea.  

The Board finds it necessary in this case to provide the 
veteran with a VA examination.  On remand, the AOJ should 
schedule the veteran for a VA examination to determine 
whether there is an etiological relationship between any 
current low back or neck disability and military service, to 
include the claimed incident of being hit with a tire in 
Vietnam.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  (The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.)  

Accordingly, the case is REMANDED for the following action:
	
1.	The AOJ should schedule the veteran for 
a VA medical examination to assess the 
current nature and etiology of any low 
back and neck disabilities.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.  

(a) The examiner should list any current 
diagnoses of the low back and/or neck 
manifested by the veteran; (b) For any 
such diagnosis, the examiner should 
discuss relevant treatment shown in the 
service medical records (e.g. for 
abrasions on right side of back and 
lacerations along the mid-right scalp), 
and render an opinion as to whether the 
currently diagnosed disorder is at least 
as likely as not (i.e., to at least a 
50:50 degree of probability) related to 
the veteran's military service (1967-
1970), to include the claimed incident of 
being hit with a tire in Vietnam, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 probability).  

2.	Thereafter, the AOJ should readjudicate 
the claim for service connection for low 
back and neck disabilities.  If the 
benefits sought on appeal are not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and an applicable time to respond 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

